Citation Nr: 1729449	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating higher than 50 percent for obstructive sleep apnea (OSA) with chronic obstructive pulmonary disease (COPD) prior to May 29, 2012, and an initial rating higher than 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from February 1982 to April 1990, December 1990 to June 1991, January 2003 to December 2003, June 2004 to June 2005, and May 2008 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for COPD and assigned a 0 percent rating effective May 29, 2012.

The Veteran testified before the undersigned Veterans Law Judge at an April 2015 hearing.  In July 2015, the Board granted an initial 10 percent rating for COPD effective from June 7, 2012.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2016 joint motion for remand (JMR) filed by the parties, the Court remanded the matter back to the Board in June 2016.  The Board then remanded the matter for additional development.

Notably, in January 2016, the Appeals Management Center (AMC) granted service connection for OSA and merged it with the Veteran's existing rating for COPD under the provisions of 38 C.F.R. § 4.96(a).  A 50 percent rating was assigned for "obstructive sleep apnea with COPD" from June 21, 2009, under the hyphenated Diagnostic Code (DC) 6604-6847.  DC 6604 addresses COPD, while DC 6847 addresses OSA.

In April 2017, the AMC increased the initial evaluation for OSA with COPD to 60 percent effective May 29, 2012.  Notably, on the accompanying rating code sheet, the Veteran's OSA with COPD was rated at 60 percent under Diagnostic Code (DC) 6604 effective from May 29, 2012, which coincides with the date of his claim for service connection for COPD.  From June 21, 2009 to May 29, 2012, he was rated under DC 6847 for OSA only.

As alluded to earlier, 38 C.F.R. § 4.96(a) states that coexisting respiratory conditions under certain DCs, including 6604 and 6847, will not be combined.  Rather, a single rating is assigned under the code which reflects the predominant disability, with elevation to the next higher evaluation where the severity of the overall disability warrants it.

In this case, with the assignment of the 60 percent rating in April 2017, the AMC has also altered the effective date for COPD from June 21, 2009, to May 29, 2012.  The Board acknowledges the AMC's reasoning that the effective date for service connection for COPD should coincide with the date he filed the underlying claim.  However, because service connection for COPD was already granted effective from June 21, 2009, changing the effective date to May 29, 2012, appears to sever service connection for a portion of the appeal period without any basis.  Therefore, the Board has characterized the issue on appeal to reflect the assigned rating for the entire appeal period from June 21, 2009.

As discussed below, the Board has concluded that a 60 percent rating is warranted from July 21, 2011.  Therefore, the Agency of Original Jurisdiction (AOJ) is advised to correct the code sheet to reflect service connection for OSA with COPD rated at 50 percent from June 21, 2009 to July 20, 2011, and at 60 percent from May July 21, 2011.


FINDING OF FACT

1.  Prior to July 21, 2011, COPD is not manifested by forced expiratory volume in one second (FEV-1) of 40- to 55-percent predicted; or, forced expiratory volume in one second to forced vital capacity (FEV-1/FVC) of 40 to 55 percent; or, diffusion capacity of the lung for carbon monoxide (DLCO) of 40- to 55-percent predicted; or, maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit)

2.  From July 21, 2011, COPD was manifested by FEV-1 of 46 percent of predicted value.  It was not manifested by FEV-1 of less than 40 percent; or, FEV-1/FVC of less than 40 percent; or, DLCO of less than 40 percent; or, maximum exercise capacity of less than 15 ml/kg in oxygen consumption; or, cor pulmonale; or, right ventricular hypertrophy; or, pulmonary hypertension; or, episodes of acute respiratory failure; or outpatient oxygen therapy.

3.  Obstructive sleep apnea is not manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale, and does not require a tracheostomy.


CONCLUSIONS OF LAW

1.  Prior to July 21, 2011, the criteria for an initial rating higher than 50 percent for obstructive sleep apnea with COPD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic Codes 6604, 6847 (2016).

2.  From July 21, 2011, the criteria for an initial 60 percent rating for obstructive sleep apnea with COPD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic Codes 6604, 6847 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's OSA with COPD is rated under DC 6604-6847 at 50 percent prior to May 29, 2012, and 60 percent thereafter.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

As noted above, a single rating is assigned under the code which reflects the predominant disability, with elevation to the next higher evaluation where the severity of the overall disability warrants it.

DC 6604 addresses COPD.  The criteria under Diagnostic Code 6604 are based primarily on pulmonary function tests (PFTs).  A 60 percent rating is warranted for an FEV-1 of 40- to 55-percent predicted; or, an FEV-1/FVC of 40 to 55 percent; or, a DLCO (SB) of 40- to 55-percent predicted; or, maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent disability rating is warranted for an FEV-1 less than 40 percent of predicted value; or, an FEV-1/FVC less than 40 percent; or, a DLCO (SB) less than 40-percent predicted; or with maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; with right ventricular hypertrophy, or; with pulmonary hypertension (shown by echo or cardiac catheterization), or; with episode(s) of acute respiratory failure, or; when outpatient oxygen therapy is required.

When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results should be used for rating purposes.  38 C.F.R. § 4.96(d)(5).  In other words, whichever results are better should be used.

Under DC 6847, a higher 100 percent rating for sleep apnea is warranted when there is chronic respiratory failure with carbon dioxide retention, cor pulmonale, or when the condition requires a tracheostomy.

Prior to July 21, 2011, a rating higher than 50 percent is not warranted.  There are no PFTs from this period, and the available treatment records do not otherwise reflect any findings of cor pulmonale, acute or chronic respiratory failure, pulmonary hypertension, right ventricular hypertrophy, or outpatient oxygen therapy.  There is also no indication that the Veteran had undergone a tracheostomy.

From July 21, 2011, a 60 percent rating is warranted.  A PFT conducted on that date reflects a pre-bronchodilator predicted FEV-1 value of 46 percent, consistent with the criteria for a 60 percent rating under DC 6604.  

However, a higher 100 percent rating from that date is not appropriate.  Private records dated July 2016 include a PFT which shows FEV-1 predicted value of 80 percent, and FEV-1/FVC predicted value of 78 percent.  An additional PFT in August 2016 showed FEV-1 of 83 percent, FEV-1/FVC of 75 percent, and DLCO of 72 percent.  During a November 2016 VA examination, the PFT showed FEV-1 of 74 percent, FEV-1/FVC of 97 percent, and DLCO of 92 percent.  None of these values are consistent with the criteria listed for the 100 percent rating under DC 6604.

Moreover, VA examinations from December 2015 and December 2016 show no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute or chronic respiratory failure, outpatient oxygen therapy, or history of a tracheostomy.  Therefore, none of the remaining criteria for a 100 percent rating under either DC 6604 or DC 6847 have been satisfied.

For these reasons, a rating higher than 50 percent is not warranted prior to July 21, 2011, and a 60 percent rating, but no higher, is warranted thereafter.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating higher than 50 percent for OSA with COPD is denied prior to July 21, 2011.

An initial 60 percent rating for OSA with COPD is granted from July 21, 2011.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


